ORDER

PER CURIAM.
Pierre Davis (Appellant) appeals from the judgment of the trial court denying his motion for postconviction relief. We have reviewed the briefs of the parties and the record on appeal and conclude that the findings of fact and conclusions of law of the trial court are not clearly erroneous. Moss v. State, 10 S.W.3d 508, 511 (Mo.banc 2000). We find that the trial court did not clearly err in finding that Appellant’s counsel was not ineffective. State v. Hall, 982 S.W.2d 675, 680 (Mo.banc 1998). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the *726parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).